I concede that a proper interpretation of the provision of the lease under consideration would not permit the lessor to fix an arbitrary rental, or one that would of itself defeat the lessees' preferential right to renew the term, but on the other hand it seems to me that, if the provision means anything, it means that a rent acceptable to the lessor is the rent which any responsible party would pay. Certainly, the lessor has the right to seek, and, if possible, to obtain that much, and certainly, the lessees would expect him to do that very thing. I think that such an interpretation is what the parties reasonably had in mind when the lease was executed.
I therefore dissent.
BEALS, C.J., and MAIN, J., concur with STEINERT, J. *Page 27